Exhibit 10.114

Bonus Awards to Named Executive Officers

On April 19, 2006, the Compensation Committee authorized the payment of annual
bonuses for the executives who will be Named Executive Officers in Andrx’s Form
10-K/A for the year ended December 31, 2005, which will be filed on or before
May 1, 2006. Bonuses were based on Andrx’s financial performance and the
executive’s performance in relation to his individual objectives and other
contributions towards Andrx’s 2005 initiatives. The Compensation Committee did
not award any salary increases to the Named Executive Officers at the April 19,
2006 Compensation Committee meeting.

                  Named Executive Officer   Current Salary   Bonus
Thomas P. Rice,
  $ 550,000     $ 700,000  
Andrx Corporation CEO
               
Angelo C. Malahias,
  $ 460,000     $ 400,000  
Andrx Corporation President and Chief Financial Officer
               
Lawrence Rosenthal,
  $ 385,000     $ 156,000  
Andrx Pharmaceuticals President
               
Robert I. Goldfarb,
  $ 337,000     $ 185,000  
Andrx Corporation Senior Vice President, General Counsel and Secretary
               
Ian J. Watkins,
  $ 315,000     $ 100,000  
Andrx Corporation Senior Vice President, Human Resources
               

